Title: From Thomas Hewitt Key to University of Virginia Board of Visitors, 6 October 1825
From: Key, Thomas Hewitt
To: University of Virginia Board of Visitors

To the Rector and Visitors of the University of Virginia,Gentlemen, Univ: of Va. Octr 6. 1825Understanding from Dr Dunglison at the meeting of the Faculty yesterday, that, in case of our persisting in our resolution to resign, it was your intention to refuse to accept such resignation, and to delcare that we should thereby subject ourselves to certain pecuniary penalties; we request of you an explanation of this statement of Dr Dunglison’s (fully believing that he must have misunderstood you) before we give in our decision. We respectfully add that such a declaration on the part of the Visitors will not affect our final determination.T. H. Key.George Long.